Deen, Presiding Judge.
The appellant, Clifford Lathan, was arrested for trafficking in cocaine, after a search of the vehicle he was driving revealed approximately 2 kilos of cocaine, and he has remained incarcerated since his arrest. Following a hearing, the trial court denied Lathan’s petition for release on bail, finding that Lathan posed both a significant danger to the community and a significant risk of fleeing the jurisdiction. This appeal followed. Held:
OCGA § 17-6-1 (a) provides that the offense of “trafficking . . . any Schedule I or II controlled substances are bailable only before a judge of the superior court; and the granting of bail is, in every case except as otherwise provided in subsection (b) of this Code section, a matter of sound discretion.” The trial court’s decision will not be reversed on appeal absent a clear abuse of that discretion. Spence v. State, 252 Ga. 338 (313 SE2d 475) (1984). In this case, in denying bail the trial court concluded that Lathan posed a significant danger to the community, considering the fact that he was caught trafficking approximately four and one half pounds of cocaine, and that Lathan posed a significant risk of fleeing the jurisdiction, in view of his custodial statement to the police that, because he feared harm from the other people involved, he could tell them only that he was paid $100 to transport the cocaine. See OCGA § 17-6-1 (c). We find no clear abuse of discretion in the trial court’s decision here to deny bail.

Judgment affirmed.


Carley and Sognier, JJ., concur.